One Ray, being indebted to the plaintiff, executed to him 13 September, 1894, to secure the debt, a mortgage on a certain "bay horse, six years old, which I purchased of said Turpin." The mortgage was regular in all respects, and was filed for registration 2 March, 1895; the horse being left in possession of the mortgagor. After the registration, and before the mortgage fell due, the mortgagor traded the horse to a party in another county, who had no actual notice of the mortgage; and after the mortgage fell due (13 September, 1895), the horse was traded from party to party until the defendant purchased him, in 1897, with no actual notice of the mortgage. "At the time and prior to the time the defendant purchased said horse, he had entirely changed color, from some natural or unnatural cause, until he was not a bay horse, *Page 348 
but a white and sorrel spotted horse, without any appearance of bay whatever." The mortgagee had done all the law required him to do, when the horse was specifically described in the mortgage, and that instrument was duly recorded. There being no doubt as to the identity of the horse, the mortgagee does not lose his right to subject the horse to the payment of the lien, because of the change in appearance, due, probably, to old age. A mortgage on pigs, calves, or other young animals is not vitiated by their growing up into boars, sows, bulls, and cows, and the like. Nor would a mortgage upon boars and bulls be destroyed by turning them into barrows and oxen, which would be a more substantial alteration than a change of color. The horse may shed his color, but a mortgage is (510) not so easily shedded. It usually sticks closer than the skin. In adjudging that the mortgagee could recover the horse, or his value if not produced, to be applied to the mortgage debt, there was no
Error.